*882
ORDER

On September 21, 2006, the court issued an order allowing James Stanley Branscomb (“Branscomb”) 14 days to object to the transfer of this appeal to the United States District Court for the Middle District of Georgia. No objection has been received within the time allowed.
Accordingly,
IT IS ORDERED THAT:
(1) The case is transferred to the United States District Court for the Middle District of Georgia.
(2) Each side shall bear its own costs.
(3) Branscomb’s motion for leave to proceed in forma pauperis is transferred to the District Court.